Brady, J.:
It appears that the petitioner and wife, by deed dáted February 1, 1849, duly .recorded, conveyed to Daniel Fanshaw eight lots of land, bounded north-easterly by the central lines of Ninetieth and Ninety-first streets, subject to a right of way over the portion of Ninety-first street thereby conveyed to Gr. Rollins, his heirs and assigns, to lots lying north-westerly of the premises. It also appears that Ninety-first street, between Third and Lexington avenues, has been used by the general public as a highway and thoroughfare for the passage of vehicles of various descriptions, horses and cattle and foot passengers; that dwelling-houses have been erected on the southerly side of said street; that several years ago, pipes for croton water were laid in the street; also, that pipes for gas have been laid, and that the street for several years has been lighted with gas. The petitioner alleges that the water and gas pipes were put *498in, however, without his knowledge or consent; but this cannot change the legal effect of the facts stated. The map upon which Ninety-first street had been laid down, had been filed, and the petitioner was aware of that fact and the locality of the street, when the conveyance made by him was executed. This grant was bounded by the street, and that act was, according to the adjudications in this State, a dedication of the adjoining land in the cite of the street. It was an adoption of the map (Matter of Thirty-second Street, 19 Wend., 128 ; Matter of Thirty-ninth Street, 1 Hill, 191; Wyman v. The Mayor, 11 Wend., 487 ; Post v. Pearsall, 22 id., 425 ; People v. the City of Brooklyn, 48 Barb., 211); and an allowance for value to the owner of the grant on opening the street by proceedings therefor, would be improper. Nothing but nominal damages, because of the grant, could be given. (Id.) The principle applied in these cases is well established, and has been recognized in subsequent decisions. The street has not been opened, it is true, by any proceeding for that purpose under the statutes relating thereto, but the laying of croton pipes and gas pipes, and the use of gas to light the street, furnish unmistakable evidence of an intention on the part of the authorities to accept, adopt and use the street as laid out and dedicated, and this acceptance has been confirmed in the use of the street by the public generally and for many years as a highway. It is not necessary that there should be a formal act of acceptance or adoption of the street by the public authorities. It may be done by acts in pais. A common user under circumstances showing a clear intent to accept and enjoy it as such, is sufficient (Holdane v. Trustees of the Village of Cold Spring, 21 N. Y., 474; Bissell v. N. Y. Central R. R. Co., 23 id., 64, 65; In the Matter of Thirty-second Street, supra, 434; Hunter v. Trustees of Sandy Hill, 6 Hill, 412; In the Matter of Thirty-ninth Street, supra; Estate and Rights of the Corp., by Hoffman, vol. 1, pp. 342, 343); and this would be so, even if the street were not laid out by the authorities, but by the owners of the adjoining land. (Decisions supra.) The cases of Underwood v. Stuyvesant (19 Johns., 186); The City of Oswego v. The Oswego Canal Co. ( 6 N. Y., 257), and Fonda v. Borst (2 Keyes, 48), on which the petitioner in part relied, all affirm the proposition, that no formal opening is necessary to establish a street, if it can be done inferentially by user. When it *499is thus • established, the adjoining owners become subject to the same burdens in reference to improvements, which may be imposed when the street is opened by formal proceedings therefor. We were not referred on the argument to any case maintaining or asserting the opposite doctrine, and after diligent search none has been found. If a street may be established by dedication, adoption and user, it would seem to be unnecessary for the city, except for the purpose of acquiring the fee in the land in the street, to resort to proceedings under the act of 1813. When the street is created it becomes necessarily subject to the acknowledged power of the authorities to regulate, grade and improve it, and generally subject to their control; and the right thus to treat it is necessarily accompanied by the further right to impose upon the adjoining land the expenses of such acts as may be done in the proper exercise of any of these powers. It may also be said in confirmation of these views, although it is not necessary herein so to decide, that the adoption of the street in the manner stated, leaves little doubt of the liability of the city for injuries which might be occasioned by its failure to discharge the duty of keeping it in proper condition for safe use at all times.' The street having been thus opened and appropriated to the public by adoption and user, the petitioner’s^ property became subject to the assessments for improvements to which lots on streets and highways opened by formal proceedings are exposed. If this be not so, then the doctrine of dedication is one of words only, and not of substance. If there be a street, it is at once subject to the dominion of the authorities. It follows, therefore, that unless there is some substantial error shown, rendering a different course necessary, the order made at Special Term must be affirmed.
It is also objected that two sewers were included in the contract, but it appears that they were built according to the plan adopted for sewerage in the district in which they were placed. This mode of procedure could be lawfully employed under the act of 1865 (Laws of 1865, chap. 381, § 5), and the expense of the whole assessed on the lots on each street in proportion to their frontage on each street, which was done here, each lot of twenty-five feet being assessed for the same amount. It also appears that the petitioner was not aggrieved by the assessment imposed. The answer *500made by the authorities on that subject is as follows : The evidence introduced in opposition to the petition, shows the amounts of each of the various kinds of work done in each street, and the contract, and the contract-price therefor; and the following calculation shows the cost of the work done in each street: Eighty-eighth street, between Second and Third avenues, 555 feet-sewer, built at $5.25=$2,913.75; 1,371 yards of rock'blasted, at $4=$5,484== $8,397.75 ; Ninety-first street, between Second and Fourth avenues, 1,566 feet sewer built, at $5.25=$8,221.50; 3,271 yards rock blasted, at $4=$13,084; 720 yards rock removed without blast, at $5 = $3.600=$24,905.50. This shows the cost of the sewer per foot, in Eighty-eighth street, to have been $15.13, while the cost of that in Ninety-first street was $15.90 per foot. The petitioner is therefore assessed less than he would have been if the sewer in Eighty-eighth street had not been included in the assessment. In other words, if there is any grievance, it is that property on Eighty-eighth street has been assessed for the sewer on Ninety-first street, not property on Ninety-first- street assessed for the sewer in Eighty-eighth street, and the petitioner is not aggrieved, but benefited, by the joinder of the two sewers in one assessment. Instead of his ■ being assessed for a sewer from which he receives no benefit, he is actually benefited by the Eighty-eighth street sewer being included in the same assessment with the Ninety-first street sewer; and this answer seems to be conclusive, under section 1 of the act of 1858. (Laws 1858, p. 574.) The party aggrieved may apply. The petitioner appears to have been benefited by the union of the two assessments, and cannot complain therefore if his property be subject at all to the assessments.
The order made at Special Term must, for these reasons, be affirmed.
Davis, P. J., and Daniels, J., concurred.
Order affirmed with ten dollars costs, besides disbursements.